CHRISTIAN, Judge.
The offense is possession cating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
In order to secure his enlargement pending appeal, appellant, after adjournment of the trial term of court, entered into an appeal bond which was approved by the sheriff only. Article 818, C. C. P., requires that the appeal bond be approved by the sheriff and the court trying the cause, or his successor in office. *221In the absence of a recognizance or appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case. Baker v. State, 18 S. W. (2d) 623; Shadwick v. State, 53 S. W. (2d) 614.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.